Orders in so far as appeal is taken therefrom, affirmed, without costs. The purpose of the respondents’ counsel in respect to the motions and orders was quite evidently for delay and for other reasons not involving the merits of the action. His tactics as disclosed by this record are not to be commended. The practical solution, however, is for the parties to proceed to the new trial granted by this court on November 13, 1933, without further delay or without involvement in further unnecessary motions. No cross-appeal by the plaintiffs is’ presented on this record. Young, Kapper, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs in result.